Fein, J. (concurring).
I agree with Presiding Justice Murphy that even if it be assumed that New York Telephone was negligent in double parking its truck in violation of the pertinent statutes and regulations, such negligence was not a proximate cause of the accident and that accordingly the complaint as against New York Telephone must be dismissed.
Although I do not agree with Justice Murphy’s analysis and application of the pertinent provisions of the Vehicle and Traffic Law and New York City Traffic Regulations, I concur that the jury instructions with respect thereto were erroneous. This would require a new trial were we not dismissing the complaint. I agree with Justice Kupferman’s comments with respect to the testimony that one of the plaintiffs lost a leg in the accident. I know of no reason why this limited evidence should be kept from the jury, even on a trial limited to the issue of liability. The split trial authorized by CPLR 603 is designed to save time and expense, in a negligence case the time and money involved in medical testimony. Upon a full trial, juries are deemed competent to decide the issues of liability and damages together, subject to appropriate instructions that the liability issue must first be resolved irrespective of the nature and extent of the injuries. If this time-honored, customary practice is deemed acceptable, the limited revelation of the ultimate injury sustained by the plaintiff here should not be considered reversible error, if error it be.
The complaint as against New York Telephone should be dismissed and interlocutory judgment entered finding defendant Quilter 100% liable.